Exhibit 10.1

SHARE PURCHASE AGREEMENT

By and among

Vantage Energy Services, Inc.

and

F3 Fund

and

Offshore Group Investments Limited

Dated: August 30, 2007


--------------------------------------------------------------------------------


THIS AGREEMENT is made this 30th day of August 2007

By and Among

(1)

 

Vantage Energy Services, Inc., a company incorporated under the laws of Delaware
with its principal place of business at 777 Post Oak Blvd., Suite 610, Houston,
Texas 77056 (the “Buyer”);

 

 

 

(2)

 

F3 Fund, a company incorporated in the Cayman Islands with its operational
headquarters at 8th No 126 Jianguo North Road, Taipei 104, Taiwan (the
“Seller”); and

 

 

 

(3)

 

Offshore Group Investments Limited, a company incorporated in the Cayman Islands
and a wholly-owned subsidiary of Seller, with its operational headquarters at
8th No 126 Jianguo North Road, Taipei 104, Taiwan (the “Company”).

 

Buyer, Seller and the Company are each referred to herein individually as a
“Party” and collectively as the “Parties”.

WHEREAS:

(A)

 

The Seller, as of the date of this Agreement, owns all of the shares of the
capital stock of Offshore Group Investments Limited, a company established under
the laws of the Cayman Islands.

 

 

 

(B)

 

Four (4) Baker Marine Pacific Class jack-up drilling rigs (P2017, P2018, P2020
and P2021) (the “Rigs”) are being constructed by PPL Shipyard PPT Limited
(“Builder”) in Singapore for delivery and sale to the Company.

 

 

 

(C)

 

The Buyer desires to purchase from the Seller, and the Seller desires to sell to
the Buyer, 100 percent (100%) of the shares of the Company (the “Shares”) in
accordance with the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and the mutual promises herein
made and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Buyer, Seller and Company agree as follows:

1.                                      DEFINITIONS

“Affiliate” or “Affiliated” with respect to any specified Person, means a Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. For the
purposes of this definition, “control” (and its derivatives) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting Equity Interests, as trustee or executor, by Contract or otherwise.

“Bluesky” means Bluesky Offshore Group Corp, incorporated in the British Virgin
Islands with its operational headquarters at 8th No 126 Jianguo North Road,
Taipei 104, Taiwan.

“Builder” is defined in the preambles of this Agreement.

“Business Day” means any day (other than Saturday or Sunday) on which banks in
London and/or New York are open for business.

“Cancellation Date” is defined in Clause 2.3.1.


--------------------------------------------------------------------------------


“Closing” shall mean the requirements of Clause 2.3.2 have been complied with in
full.

“Closing Date” shall mean the date on which Closing occurs.

“Commitment” means any obligation, option, warrant, convertible security,
exchangeable security, subscription right, conversion right or exchange right,
including statutory pre-emptive right or pre-emptive right granted under the
Organisational Documents or otherwise, stock appreciation right, profit
participation or contracts, arrangements or commitments of any kind obligating
Seller or the Company to issue or sell any shares of capital stock or, to any
other interest in, the Company or other similar right relating to the capital
stock of the Company.

“Company” means Offshore Group Investments Limited.

“Company Proxy Information” means information about the Company that is
furnished in writing by Seller or the Company to Buyer and which is sufficient
to permit Buyer to prepare and file the Proxy Statement under the Securities
Exchange Act of 1934, as amended, with respect to Stockholder Approval of this
Agreement and the transactions contemplated herein, as updated by Seller or the
Company from time to time up to the date the Proxy Statement is first mailed to
Buyer’s stockholders.

“Company 8-K Information” means information about the Company that Buyer must
include in a Current Report on Form 8-K.

“Confidential Information” means any information (in whatever form, whether
written, oral, electronic or otherwise) concerning the business and affairs of a
Disclosing Party and any and all analyses, compilations, forecasts, studies or
other documents which contain or reflect any such information, including this
Agreement and the existence thereof, which information is identified as
Confidential Information at the time of disclosure; provided, however, that the
term “Confidential Information” shall not include information which is or
becomes publicly available other than as a result of disclosure by a Receiving
Party or its Representatives.

“Construction Contracts” means the four (4) contracts made between Bluesky and
the Builder dated 27th October, 2006 (P2017), 10th January 2007 (P2018),
3rd June 2007 (P2020) and 14th August, 2007 (P2021) respectively, each for the
design, construction and sale of a Baker Marine Pacific Class jack-up drilling
rig, inclusive of any amendments, supplemental or ancillary agreements relating
thereto (but excluding the Commission Agreement dated [TBA] and each as novated
by Bluesky to the Company pursuant to the terms of the Novation Agreement.

“Conversion Rights” means the rights set forth in Buyer’s certificate of
incorporation whereby holders of Buyer’s public common stock who vote against
the transaction contemplated hereby may elect to have their shares of public
common stock redeemed for cash if the transaction is consummated.

“Disclosing Party” means a Party that discloses Confidential Information to a
Receiving Party or to any Representative of such Receiving Party.

“Encumbrance” means any encumbrance, lien, including any maritime lien,
mortgage, deed of trust, pledge, hypothecation, assignment, security interest,
charge, preference, participation interest, priority or security agreement.

“Governmental Body” means any regulatory body, legislature, agency, division,
commission, court, tribunal or other body of any federal, state, local or
foreign government.

2


--------------------------------------------------------------------------------


“Intellectual Property Rights” means patents, trade marks, service marks, logos,
get-up, trade names, internet domain names, rights in designs, copyright,
(including rights in computer software) and moral rights, database rights,
semi-conductor topography rights, utility models, rights in know-how and other
intellectual property rights, in each case whether registered or unregistered
and including applications for registration, and all rights or forms of
protection having equivalent or similar effect anywhere in the world.

“Law” means any law (statutory, common or otherwise), constitution, treaty,
convention, ordinance, equitable principle, code, rule, regulation, executive
order or other similar authority enacted, adopted, promulgated or applied by any
relevant Governmental Body, each as amended and in effect as of the date hereof.

“Material Adverse Effect” means, with respect to any Person, any change,
circumstance or effect that is materially adverse to the business, results of
operations, assets, liabilities, or financial condition of such Person and any
subsidiaries of such Person taken as a whole.

“Material Contract” means each of the Construction Contracts and each of the
Vendor Agreements.

“Novation Agreement” means collectively the four (4) novation agreements between
Bluesky, the Company and the Builder pursuant to which the Construction
Contracts are novated by Bluesky in favour of the Company.

“Order” means any order, ruling decision, verdict, decree, writ, subpoena,
mandate, precept, command, directive, consent, approval, award, judgment,
injunction or other similar determination or finding by, before, or under the
supervision of any Governmental Body, arbitrator or mediator.

“Organizational Documents” means the certificate of incorporation, certificate
of formation, bylaws, memorandum and/or articles of incorporation, operating
agreement, certificate of limited partnership, partnership agreement and all
other similar documents, instruments or certificates executed, adopted or filed
in connection with the creation, formation or organization of a Person,
including any amendment thereto.

“Party” is defined in the preamble to this Agreement.

“Permit” means any permit, license, consent, certificate, authorization or
approval required by any Law or Governmental Body.

“Person” means any individual, partnership, limited liability company,
corporation, association, joint stock company, trust, entity, joint venture,
labor organization, unincorporated organization or Governmental Body.

“Receiving Party” means, with respect to a Person, such Person’s Affiliates,
officers, directors, managers, employees, agents, consultants, financial
advisers, attorneys, accountants or other Representatives.

“Shares” is defined in the preamble to this Agreement.

“Stockholder Approval” means (i) an affirmative vote by a majority of the shares
of Buyer common stock issued in connection with Buyer’s initial public offering
consummated on May 30, 2007 (such Buyer common stock, the “Buyer IPO Shares”)
voted at a duly convened meeting to approve the transactions contemplated herein
(the “Transactions”), and (ii) holders of less than

3


--------------------------------------------------------------------------------


thirty-percent (30%) of the Buyer IPO Shares both vote against the Transactions
and exercise their Conversion Rights.

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, capital stock, franchise, profits, withholding, social
security, unemployment, real property, personal property, sales, use, transfer,
value added, alternative or add-n minimum tax, including any interest, penalty,
or addition thereto.

“TMT Construction Contract Guarantees” means the four (4) parent company
guarantees provided by TMT Co. Ltd. to the Builder dated 27th October 2006
(P2017), 10th January 2007 (P2018), 3rd June 2007 (P2020) and 14th August 2007
(P2021), each of which having been novated on the     day of August 2007 and
which now guarantee the performance of the Company’s obligations under the
Construction Contracts.

“Transfer Agreement(s)” means the agreements to be concluded on terms reasonably
satisfactory to the Buyer as a condition of Closing pursuant to which the Vendor
Agreements are assigned or novated to the Company.

“Trust Account” has the meaning ascribed to it in Clause 5.9 hereof.

“Vendor Agreements” means the agreements made between Bluesky and the suppliers
named therein for the provision of certain drilling equipment to Bluesky which
is to be furnished to the Builder for installation in the Rigs, to be novated or
assigned to the Company pursuant to the Transfer Agreement(s).

2.                                   PURCHASE AND SALE OF THE SHARES

2.1                               Purchase and Sale of the Shares

At Closing and on and subject to the terms and conditions of this Agreement, the
Buyer agrees to purchase from the Seller, and the Seller agrees to sell, assign,
transfer, convey and deliver to the Buyer free and clear of any Encumbrances,
certificates representing the Shares for the consideration specified in Clause
2.2.  Such certificates shall be duly endorsed in blank for transfer or shall be
presented with stock powers duly executed in blank, with such other documents as
may reasonably be required by Buyer to effect a valid transfer.

2.2                               Consideration

In consideration for the Shares, and in reliance upon the representations and
warranties of the Seller and Company contained herein and subject to the
satisfaction or waiver of all conditions contained herein, Buyer agrees to pay
an aggregate purchase price of US$848,000,000, subject to adjustment as set
forth in section 2.2(d) below, which amount shall be paid by Buyer as follows:

(a)                                  an aggregate amount of cash equal to US$
56,000,000 (the “Cash Payment”) to be paid to the Seller; and

(b)                                 an aggregate amount of units (the “Buyer’s
Units”) of Buyer’s securities, to be issued to the Seller, priced at $8.25 per
unit, consisting of one share of common stock, par value $.001 per share (the
“Common Stock”), and 0.75 warrant to purchase one share of Common Stock (the
“Warrants”), equal to US$ 275,000,000 as at the Closing Date. The exercise price
shall be US $6.00 and, along with the exercise period and conditions for the
Warrants,

4


--------------------------------------------------------------------------------


shall be identical to those warrants issued in the Buyer’s initial public
offering pursuant to the Buyer Prospectus, as such term is defined in Section
5.9 hereof; and

(c)           the assumption by Buyer of US$517,000,000 of payments due under
the Construction Contracts, such amount representing the balance of the
remaining payments under the Construction Contracts estimated as of the Closing
Date (the “Contract Payment Amount”).  If the Contract Payment Amount on the
Closing Date exceeds $517,000,000, then such excess shall be referred to herein
as a “Closing Shortfall” and  if the Contract Payment Amount on the Closing Date
is less than $517,000,000, the amount by which it is less than $517,000,000
shall be referred to herein as a “Closing Surplus”; and

(d)           on the Closing Date, Seller and Buyer shall take the following
actions:

(i)            If on the Date of Closing there is a Closing Shortfall, the Cash
Payment to Seller shall be decreased by the amount of such Closing Shortfall.

(ii)           If on the Date of Closing there is a Closing Surplus, the Cash
Payment shall be increased by the amount of such Closing Surplus.

(iii)          If on the Date of Closing there is neither a Closing Shortfall
nor a Closing Surplus, the Cash Payment shall not be increased or decreased
pursuant to this Section 2.2(d).

2.3                               The Closing

2.3.1                       Timing

The closing of the purchase and sale of the Shares (the “Closing”) will take
place at the offices of Ellenoff Grossman & Schole, LLP or at such other
location as the Buyer and Seller may mutually determine on:

(a)                                  The date as soon as reasonably practicable
after receipt by Buyer of the Stockholder Approval; or

(b)                                 such other date as the Buyer and the Seller
may mutually determine in writing, provided, that the conditions in Clauses 6
and 7 have been satisfied or waived (other than conditions with respect to
actions that the respective Parties will take at the closing), but in any event
not later than the Cancellation Date specified below.

The date on which the Closing actually occurs being the “Closing Date”.

If the Closing has not occurred by 31st May, 2008 (the “Cancellation Date”),
this Agreement shall be deemed to be null and void, and neither Party shall have
any recourse against the other.

2.3.2                    Deliveries and Proceeding at Closing

At Closing and subject to the terms and conditions herein contained:

(a)                                  The Seller shall deliver, or shall cause to
be delivered, to the Buyer:

(i)                                     certificates representing the Shares,
duly endorsed in blank or accompanied by stock powers duly endorsed in blank in
proper form for transfer, with appropriate transfer stamps, if any, affixed;

(ii)                                  the Certificate of Incorporation,
Corporate Seal (if any), Share Register and Share Certificate Books (with any
unissued share certificates), all minute books and other similar corporate books
(which shall be written-up to but not including Closing) of the Company;

(iii)                               all such other documents (including any
necessary waivers or consents) as necessary to vest in Buyer all of Seller’s
rights, title and interest in the Shares, free and clear of all Encumbrances;

(iv)                            a letter of resignation in the agreed form,
effective as of the Closing Date, duly executed by each of the Directors of the
Company;

5


--------------------------------------------------------------------------------


(v)                                 a letter of resignation in the agreed form,
effective as of the Closing Date, duly executed by the secretary and deputy
secretary, if any, of the Company;

(vi)                              a certificate of good standing (or its
equivalent) of Seller and the Company issued by the relevant jurisdictional
authority; and

(vii)                           all other documents, instruments or certificates
required to be delivered by Seller at the Closing pursuant to this Agreement or
as may be reasonably requested by Buyer.

(b)                               The Seller shall procure that resolutions of
the Board of Directors and/or of the shareholders, as appropriate, of the
Company are passed by which the following business is transacted;

(i)                                     the registration (subject to their being
duly stamped, if required) of the transfer in respect of the Shares is approved;

(ii)                                  the registered office of the Company is
changed to                                     ;

(iii)                               the resignations referred to in Clauses
2.3.2(a)(iv) and (v) above;

(iv)                              such persons as are nominated by Buyer are
appointed as directors and/or secretary of the Company.

(c)                                  Buyer shall deliver, or cause to be
delivered, to Seller:

(i)                                     certificates and warrants representing
the Buyer’s Units; and

(ii)                                  the Cash Payment.

(d)                                 The Parties shall also deliver to each other
such other agreements, closing certificates and other documents and instruments
required to be delivered to each other pursuant to Clauses 6 and 7 of this
Agreement.

3.                                      REPRESENTATIONS AND WARRANTIES OF THE
SELLER AND COMPANY

The Seller and Company jointly and severally represent and warrant to the Buyer
as follows:

3.1                             Organization and Good Standing

(a)                                  Each of Seller and the Company is (i) a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation and has all necessary corporate power and
authority to own, lease and operate its properties and to carry on its business
as it is now being conducted and (ii) duly qualified or licensed as a foreign
corporation to do business, and

6


--------------------------------------------------------------------------------


is in good standing, in each jurisdiction where the character of the properties
owned, leased or operated by it or the nature of its business makes such
qualification or licensing necessary, except, in each case, where such failures
would not, individually or in the aggregate, have or reasonably be expected to
have a Material Adverse Effect on Buyer or the Company, as the case may be.

(b)                                 The Seller is the lawful owner, beneficially
and of record, of the Shares in the Company, free and clear of all
Encumbrances.  At the Closing, the delivery to Buyer of the Shares pursuant to
this Agreement will transfer to Buyer good and valid title to the Shares, free
and clear of all Encumbrances.

(c)                                  Each of Seller and the Company has
delivered to Buyer complete and current copies of their respective
Organizational Documents, as currently in effect.  Such Organizational Documents
are in full force and effect.

(d)                                 The Company does not own, directly or
indirectly, any capital stock or other interest in any corporation, partnership,
limited liability company, or joint venture.

3.2                               Authority; No Conflict

(a)                                  Upon execution and delivery, this Agreement
will constitute the legal, valid, and binding obligation of each of Seller and
the Company, enforceable against each of Seller and the Company, respectively,
in accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether consider in a proceeding in equity or at law).  Each of Seller and the
Company has the full corporate power and authority to execute and deliver this
Agreement and all other instruments and agreements to be executed and delivered
by it hereunder and to perform its obligations contemplated hereby and thereby. 
The execution, delivery and performance of this Agreement, and the consummation
of the transactions contemplated by this Agreement, and all other instruments
and agreements to be executed and delivered by each of Seller and the Company as
contemplated hereby, have been duly authorized by each of Seller and the Company
and no other action on their part is necessary to authorize the execution,
delivery and performance of this Agreement and such other instruments and
agreements by them and the consummation by Seller and the Company of the
transactions contemplated hereby and thereby.

(b)                                 The execution, delivery and performance of
this Agreement and all other instruments and agreements contemplated hereby
(including the Novation Agreement and the Transfer Agreement(s)), and the
consummation of the transactions contemplated hereby and thereby do not and will
not, directly  or indirectly:

7


--------------------------------------------------------------------------------


(i)                                     conflict with, violate or constitute a
default under any provision of the Organizational Documents of Seller or the
Company;

(ii)                                  conflict with or violate any Law
applicable to Seller or the Company or by which any of their respective
businesses, operations, properties or assets are bound or affected; or

(iii)                               conflict with, violate, result in any breach
of, constitute a default (or an event that, with or without notice or lapse of
time, or both, would become a default) under, require any consent of any Person
pursuant to, give rise to a right of termination, cancellation, acceleration or
modification of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated, guaranteed or modified rights or
entitlements of any person under, or result in the creation of any Encumbrance
upon any of the properties or assets of the Company or the Shares, any Material
Contract;

(c)                                  Neither Seller nor the Company is or will
be required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of the transactions contemplated by this Agreement.

(d)                                 Neither Seller nor the Company is required
to file, seek or obtain any authorization of or with any Governmental Authority
in connection with the execution, delivery and performance by Seller and the
Company of this Agreement or the transactions contemplated hereby, except for
(i) any filings required to be made under the Hart Scott Rodino Act, (ii) such
filings as may be required by any applicable federal or state securities or
“blue sky” laws, (iii) where failure to file, seek or obtain such authorization,
or to make such filing or notification would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect with
respect to the Company or (iv) as may be necessary as a result of any facts or
circumstances relating to Buyer.

3.3                               Capitalization

The authorized capital stock of the Company consists of 50,000 shares of common
stock, par value USD $1.00 per share, of which one (1) share is issued and
outstanding and constitutes the Shares.  Seller is and will be on the Closing
Date the of record and beneficial owner and holder of all of the Shares, free
and clear of all Encumbrances.  All of the Company’s outstanding capital stock
have been duly authorized and validly issued and are fully paid and
non-assessable and were issued in compliance with all applicable Laws. There is
no outstanding Commitment relating to the Shares.  There are no outstanding
contractual obligations of Seller or the Company to repurchase, redeem or
otherwise acquire any shares of capital stock of the Company or to make any
investment in any other Person.  There are no agreements or understandings in
effect with respect to the voting or transfer of any of the capital stock of the
Company, except as may be contemplated by this Agreement.

8


--------------------------------------------------------------------------------


3.4                               Books And Records

The minute books (containing the records of the meetings or written consents in
lieu of such meetings of the stockholders, the board of directors and any
committees of the board of directors), the stock certificates books and the
stock record books of the Company are complete and correct and have been
maintained in accordance with sound business practices.  At the Closing, those
books and records will be in the possession of the Company.

3.5                               Title To Properties; Encumbrances

The Company owns no real estate and holds no lease or other interest in any real
estate.

3.6                               Liabilities; Guarantees

The Company has no liabilities or obligations of any nature (whether known or
unknown and whether absolute, accrued, contingent, or otherwise) except for its
commitments hereunder.

The Company is not a guarantor of any third party’s liability or obligation.

3.7                               Regulatory matters

Each of Seller and the Company has obtained all licences, permissions,
authorisations and consents required for carrying on its business effectively in
the places and in the manner in which such business is now carried on. The
licences, permissions, authorisations and consents referred to in paragraph (a)
are in full force and effect, are not limited in duration or subject to any
unusual or onerous conditions and have been complied with in all respects.  To
the best knowledge of Seller and the Company, there are no circumstances which
indicate that any of the licences, permissions, authorisations or consents
referred to in paragraph (a) above will or are likely to be revoked or not
renewed, in whole or in part, in the ordinary course of events (whether as a
result of the acquisition of the Shares by the Buyer or otherwise).

3.8                               Absence of Certain Changes or Events

The Company has conducted its business and corporate affairs in accordance with
its Organisational Documents and in all material respects with all applicable
laws and regulations of the Cayman Islands or any other material jurisdiction.

3.9                               Legal Proceedings

There are no pending or threatened claims or proceedings that have been
commenced by or against the Seller or the Company, their respective property or
assets that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the transactions
contemplated by this Agreement.

3.10                        Material Contracts

Each Material Contract is in full force and effect and is valid, legal and
enforceable in accordance with its terms and neither Seller nor Company nor
Bluesky has received or given any notice of default with respect thereto.
Company is in material compliance with

9


--------------------------------------------------------------------------------


all applicable terms and requirements of each Material Contract. All payments
due and payable under each of the Material Contracts have been made in full and
on time.  Neither Seller nor Company nor Bluesky has given to or received from
any other Person any notice regarding any violation or breach of, or default
under, any Material Contract which has not been resolved. There have been no
amendments or variations to any of the Material Contracts and there are no side
or supplemental agreements relating thereto which have not been disclosed to the
Buyer prior to the date hereof.

3.11                        Employees; Labor Relations

The Company has no employees.

3.12                        Intellectual Property

The Company has no Intellectual Property Rights.  None of the operations of the
Company infringes, or is likely to infringe, the Intellectual Property Rights of
a third party.

3.13                        Brokers Or Finders

Seller and the Company and their respective officers and agents have incurred no
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payment in connection with the
conclusion of this Agreement and will indemnify and hold the Buyer harmless from
any such payment alleged to be due by or through the Seller as a result of the
actions of the Seller or its officers or agents.

3.14                        Company Information

The Company Proxy Information to be supplied by Seller and the Company for
inclusion in Buyer’s proxy statement (as amended or supplemented, the “Proxy
Statement”) to be sent in connection with the meeting of Buyer’s stockholders to
consider the approval of this Agreement and the transactions contemplated hereby
(the “Buyer Stockholders’ Meeting”) shall not on the date the Proxy Statement is
first mailed to the Buyer’s stockholders, to Sellers and the Company’s
knowledge, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
false or misleading; or, to Seller or the Company’s knowledge, omit to state any
material fact necessary to correct any statement provided by Seller or the
Company in any earlier communication that has become false or misleading.  The
Company 8-K Information shall not, on the Closing Date, to Seller’s or the
Company’s knowledge, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not false or misleading; or, to Seller’s or the Company’s knowledge, omit
to state any material fact necessary to correct any statement provided by Seller
or the Company in any earlier communication that has become false or misleading.

4.                                      REPRESENTATIONS AND WARRANTIES OF BUYER

The Buyer represents and warrants to Seller and the Company as follows:

4.1                               Organization And Good Standing

10


--------------------------------------------------------------------------------


The Buyer is a corporation duly organized, validly existing, and in good
standing under the laws of Delaware and has all necessary corporate power and
authority to own, lease and operate its properties and to carry on its business
as it is now being conducted.

4.2                               Authority; No Conflict

(a)                                  Upon the execution and delivery by the
Buyer, this Agreement will constitute the legal, valid, and binding obligation
of the Buyer, enforceable against the Buyer in accordance with its terms, except
as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether consider in a
proceeding in equity or at law).  The Buyer has all right, power, and authority
to execute and deliver this Agreement and to perform its obligations under this
Agreement.

(b)                                 Subject to receipt of the Stockholder
Approval, neither the execution and delivery of this Agreement by the Buyer nor
the consummation or performance of any of the transactions under this Agreement
by the Buyer will directly or indirectly (with or without notice or lapse of
time) violate:

(i)                                     any provision of the Buyer’s
Organizational Documents;

(ii)                                  any resolution adopted by the board of
directors or the stockholders of the Buyer;

(iii)                               any Legal Requirement or Order to which the
Buyer may be subject; or

(iv)                              any Contract to which the Buyer is a party or
by which the Buyer may be bound.

4.3                               Certain Proceedings

There are no pending or threatened claims or proceedings that have been
commenced against the Buyer and that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement.

4.4                               Brokers Or Finders

The Buyer and its officers and agents have incurred no obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with this Agreement and will indemnify
and hold the Seller harmless from any such payment alleged to be due by or
through the Buyer as a result of the action of the Buyer or its officers or
agents.

4.5                               Investment Intent; Access to Information

Buyer is acquiring the Shares for its own account for investment purposes only
and not with a view to any public distribution thereof or with any intention of
selling, distributing or otherwise disposing of the Shares in a manner that
would violate the registration

11


--------------------------------------------------------------------------------


requirements of the Securities Act of 1933, as amended (the “Securities Act”),
or any applicable state securities laws.  Buyer agrees that the Shares may not
be sold, transferred, offered for sale, pledged hypothecated or otherwise
disposed of without registration under the Securities Act and any applicable
state securities laws, except pursuant to an exemption from such registration
under the Securities Act or such laws.  Buyer is able to bear the economic risk
of holding the Shares for an indefinite period (including total loss of its
investment) and has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment.  Prior to the date hereof, Buyer has reviewed or been afforded the
full opportunity to review all information provided to it by Seller and the
Company and has had the opportunity to ask questions of and receive answers to
its satisfaction from Seller and the Company concerning the Company and the
Shares and to obtain any additional information reasonably requested by it.

5.                                    COVENANTS OF THE PARTIES; WAIVER

5.1                               General

Subject to the terms and conditions provided herein, each of the Parties hereto
agrees to use its commercially reasonable best efforts to take promptly, or
cause to be taken promptly, all actions and to do promptly, or cause to be done
promptly, all things necessary, proper or advisable under applicable Laws to
consummate and make effective the transactions contemplated by this Agreement
and to cause the conditions of the Closing to be satisfied by such Party,
including using its reasonable commercial efforts to obtain all necessary
extensions, waivers, consents and approvals from any Governmental Body or
third-party and effecting all necessary registrations and filings. Each of the
Parties hereto agrees not to take any action or fail to take any action that
would be reasonably likely to prevent or unnecessarily delay the performance in
any covenant or the satisfaction of any condition contained in this Agreement.

Each of the Parties agree that, notwithstanding any other provision contained in
this Agreement, it does not now have, and shall not at any time prior to the
Closing have, any claim to, or make any claim against, any other Party or any
officers, agents or shareholders of any other Party regardless of whether such
claim arises as a result of, in connection with or relating in any way to this
Agreement, or any other agreement or any other matter, and regardless of whether
such claim arises based on contract, tort, equity or any other theory of legal
liability (any and all such claims are collectively referred to in this Clause
5.1 as the “Claims”).  Notwithstanding any other provision contained in this
Agreement, each of the Parties hereby irrevocably waives, and indemnifies and
holds harmless any other Party or any officers, agents and shareholders of any
other Party from and against, any Claims it may have, now or in the future (in
each case, however, prior to the consummation of the transactions contemplated
by this Agreement), and undertakes that it will not seek recourse against, any
other Party or any officers, agents or shareholders of any other Party for any
reason whatsoever in respect thereof.

5.2                               Access And Investigation Prior To Closing

Between the date of this Agreement and the Closing, the Sellers will, and will
cause the Company to (a) afford the Buyer and its representatives and advisors
(collectively, “Buyer’s Advisors”) full and free access to the Company’s
contracts, books and records, and other documents and data as the Buyer may
reasonably request and (b) furnish to the Buyer and the Buyer’s Advisors copies
of all such contracts, books and records, and other existing documents and data
as the Buyer may reasonably request. The Seller shall also procure access, at no
cost  to the Buyer, for the Buyer and the Buyer’s

12


--------------------------------------------------------------------------------


Advisors to visit the shipyard of the Builder and any location at which works
are being undertaken pursuant to the Vendor Agreements to inspect the
construction of any of the Rigs and any works relating thereto.  Buyer
acknowledges and agrees that it is purchasing, indirectly through purchase of
the Shares, the Rigs according only to the specifications enumerated in the
Construction Contracts and materials related thereto.

5.3                               Operation Of The Business Of The Company Prior
To Closing

Between the date of this Agreement and the Closing, Seller and Company will, and
will cause the Company to conduct the business of the Company in a manner that
preserves any and all material rights and interests under each of the Material
Contracts and Vendor Agreements. The Seller shall so far as practical consult
the Buyer on any material operational matter relating to any of the Material
Contracts or Vendor Agreements and no action or step shall be taken or be
omitted to be taken without the Buyer’s prior written agreement  (not to be
unreasonably withheld) which would adversely affect any rights and interests
under any of the Material Contracts or Vendor Agreements or cause the Company to
assume any greater obligations or liabilities than exist as at the date hereof. 
The Buyer undertakes to respond to any request for its agreement within seven
(7) business days, failing which it shall be deemed to have consented.

Without prejudice to the foregoing, the Seller shall ensure that the Company
shall not approve or issue any variation or instruction which might constitute a
variation to the specifications for the Rigs or otherwise entitle the Builder to
an adjustment in the contract prices and/or schedule for delivery of the Rigs
under any of the Construction Contracts without the Buyer’s prior written
consent (not to be unreasonably withheld). The Seller agrees that it shall fund
and/or cause the Company to pay in a timely fashion in accordance with the terms
of each of the Construction Contracts any further instalments that fall due to
the Builder thereunder in the period between the date of this Agreement and the
Closing Date or Cancellation Date (as the case may be); provided, however, that
the Cash Payment referred to in Section 2.2(a) hereof shall be adjusted pursuant
to Section 2.2(d) hereof.  For the avoidance of doubt, any instalments paid to
the Builder prior to the date of this Agreement (which the Parties acknowledge
amount in aggregate to USD [TBA]) shall not be reimbursed.

Subject to satisfaction of the relevant conditions for Closing, the Buyer shall
reimburse direct or cause the Company to reimburse to the Seller upon the
Closing Date the reasonable costs of the supervision of construction of the Rigs
incurred by the Company or Seller in the period between the date of this
Agreement and Closing Date.

Furthermore, the Seller shall ensure that neither the Company nor any Affiliate
shall negotiate or enter into any agreement or understanding with any third
party for the sale or disposal of the Shares or the Rigs or its rights and
interests under the Construction Contracts or Vendor Agreements, or enter into
any agreement or understanding which is contrary to the Buyer’s interests in
relation to the transactions contemplated under this Agreement or the Buyer’s
interest in the Drillship Option, in the period from the date hereof until the
Cancellation Date.

5.4                               Notification Of Changes

Between the date of this Agreement and the Closing, the Seller will promptly
notify the Buyer if the Seller or the Company becomes aware of any fact or
condition that causes or constitutes a breach of any of the Seller’s
representations and warranties as of the date of this Agreement, or if the
Seller or the Company becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would (except as expressly contemplated
by this Agreement) cause or constitute a breach of any such

13


--------------------------------------------------------------------------------


representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition.  The Buyer agrees
to notify the Seller if prior to the Closing in the course of due diligence it
becomes aware of any fact or condition that causes or constitutes a breach of
the Seller’s representation and warranties hereunder.

5.5                               Name Change

Within seven (7) days of the Closing Date, the Buyer will change the corporate
name of the Company.

5.6                               Taxes

The Seller will timely file all tax returns that are or were required to be
filed with respect to the Company for periods up to the Closing and timely pay
all Taxes attributable to the Company through to and including the date of the
Closing.

5.7                               Confidentiality

Except as otherwise expressly contemplated herein, no Receiving Party or its
representatives shall use any Confidential Information for any purpose other
than evaluation of the transactions contemplated under this Agreement, nor
disclose to any third party the existence of this Agreement, the subject matter
or terms hereof or any Confidential Information concerning the business or
affairs of any Disclosing Party without the prior written consent of such
Disclosing Party.

In the event that a Receiving Party or its representatives is requested pursuant
to, or required by, applicable Law, regulation, stock exchange rules or legal
process to disclose any Confidential Information concerning the business or
affairs of a Disclosing Party, then such Receiving Party or its representatives,
as the case may be, will promptly notify such Disclosing Party. The Seller
acknowledges and agrees that the Buyer may disclose such information, including
terms and conditions, from or relating to this Agreement and the Material
Contracts as it sees fit in connection with seeking Stockholder Approval and
financing.

If the transactions contemplated by this Agreement are not consummated, each
Party will return or destroy as much of the Confidential Information concerning
the other Party as such other Party may reasonably request.

5.8                               Public Announcements

Prior to the Closing, no Party shall issue any press release or make any other
public announcements related to this Agreement or the Material Contracts or the
transactions contemplated hereby or thereby without the consent of the other
Party.

5.9                               No Claim Against Trust Account

Seller and the Company have read a copy of Buyer’s Registration Statement on
Form S-1 (SEC File No. 333-138565), as declared effective by the SEC on May 24,
2007 (the “Buyer Prospectus”).  Seller understands that Buyer is a special
purpose company formed for the sole purpose of consummating a “business
combination” and that Buyer has established a trust account at JP Morgan Chase
NY Bank (the “Trust Account”), maintained by Continental Stock & Transfer
Company acting as trustee, initially in the

14


--------------------------------------------------------------------------------


amount of $263,960,000 and thereafter increased by any earned and accrued
interest thereon and decreased by any applicable state or federal taxes thereon
(collectively, the “Trust Assets”).  Seller acknowledges that the Trust Assets
are to be held for the benefit of Buyer’s stockholders and either distributed as
part of the consummation of a business combination between Buyer and a business
entity or entities meeting certain requirements or returned to Buyer’s
stockholders.

Seller and the Company agree that, notwithstanding any other provision contained
in this Agreement, Seller and the Company do not now have, and shall not at any
time prior to the Closing have, any claim to, or make any claim against, the
Trust Account, regardless of whether such claim arises as a result of, in
connection with or relating in any way to, the business relationship between
Seller and the Company, on the one hand, and Buyer, on the other hand, this
Agreement, or any other agreement or any other matter, and regardless of whether
such claim arises based on contract, tort, equity or any other theory of legal
liability (any and all such claims are collectively referred to as the
“Claims”).  Notwithstanding any other provision contained in this Agreement,
Seller and the Company hereby irrevocably waive any Claim they may have, now or
in the future (in each case, however, prior to the Closing Date), and will not
seek recourse against, the Trust Account for any reason whatsoever in respect
thereof.

5.10                        Right of sale of Common Stock

For good and valuable consideration receipt of which is hereby acknowledged, the
Seller hereby agrees (subject to the proviso below) that the Seller will not,
for a period of one (1) year after the Closing Date: (1) offer, pledge, announce
the intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, establish or increase any “put equivalent position” or
liquidate or decrease any “call equivalent position” or otherwise transfer or
dispose of, directly or indirectly, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, or (2) enter
into any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise.  Provided that the
provisions herein shall only apply to 25% of the Common Stock held by the Seller
and/or its Affiliate as at (immediately following Closing) the Closing Date.

5.11                        Domicile of Buyer

The Seller acknowledges and agrees that the Buyer may change its domicile from
Delaware to the Cayman Islands prior to or in conjunction with Closing
hereunder; and that for such purpose a separate company would be established in
the Cayman Islands into which the business and assets of the Buyer would be
merged. The Parties agree that the provisions of this Agreement will be given
effect in accordance with its terms and conditions, notwithstanding any such
change in domicile, subject to such consequential modifications as are necessary
and if such change is to be effected prior to Closing references herein to the
Common Stock of the Buyer or warrants in respect of the Common Stock of the
Buyer shall, with effect from any such change, be references to the common stock
of and warrants in respect of the common stock of the merged Cayman Islands
company.

5.12     Board Representation

At or prior to Closing, the Buyer agrees to take the necessary steps to appoint
up to 3 persons nominated by Seller to be Directors of the Board of Buyer on
terms and conditions reasonably satisfactory to Buyer and Seller and on terms
more fully set forth in section 7.6 hereof.

15


--------------------------------------------------------------------------------


6                 CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

6.1                               Accuracy Of Representations

All of Seller’s and/or Company’s representations and warranties in this
Agreement (considered collectively), and each of these representations and
warranties (considered individually), must have been accurate in all material
respects as of the date of this Agreement, and must be accurate in all material
respects as of the Closing Date as if made on the Closing Date.

6.2                               Seller’s/Company’s Performance

6.2.1.1            All of the covenants as described in Clause 5 and all of the
obligations that the Seller and/or Company is required to perform or to comply
with pursuant to this Agreement at or prior to the Closing, and each of these
covenants and obligations must have been duly performed and complied with in all
material respects.

6.2.1.2            The Seller and/or Company must have delivered each document
required to be delivered by it pursuant to Clause 2.3.2.

6.3                               Novation Agreement

The Novation Agreement must have been duly executed by the Builder, the Company
and Bluesky and be in full force and effect as at the date of Closing.

The Transfer Agreement(s) must have been duly executed by the relevant parties
in favour of the Company and be in full force and effect as at the date of
Closing.

6.4                               Financing

Buyer must have obtained secured debt financing from a conventional lender in
respect of the purchase of the Company hereunder and/or funding towards (i) any
payments due for reimbursement by Buyer pursuant to Clause 5.3 of this Agreement
and (ii) the further instalments of the Contract Price payable under each of the
Construction Contracts and Vendor Agreements, such funding in aggregate
anticipated to amount to at least $300 million, on such terms as are acceptable
to Buyer.

6.5                               Stockholder Approval

The Stockholder Approval shall have been obtained (including approval from
Stockholders to a change in the domicile of the Buyer as contemplated under
Article 5.11, if sought by Buyer).

6.6                               Fairness Opinion

Buyer shall have obtained a fairness opinion from an unaffiliated, independent
third party appraiser, which states that the consideration to be paid for the
Company’s Shares by Buyer is fair to Buyer from a financial point of view.  Such
appraisal shall have also determined that the fair market value of the Company’s
Shares exceeds 80% of Buyer’s net assets as was described in the prospectus
relating to Buyer’s initial public offering as a condition to any acquisition
and required by Buyer’s amended and restated certificate of incorporation.

16


--------------------------------------------------------------------------------


6.7                               Drillship Option

The Seller or TMT Co., Ltd. or an affiliate of TMT Co., Ltd. must have duly
executed with the Buyer, as at the date of Closing, an agreement pursuant to
which the Buyer is granted an option to call for the novation to it of a
contract to be entered into and made between Mandarin Drilling Corporation and
Daewoo Shipbuilding and Marine Engineering Co, Ltd (“Daewoo”) for the
construction of a deepwater drillship, such option being exercisable within six
(6) months of the Closing Date and otherwise on terms to be mutually agreed.

6.8                               Additional Documents

Each of the following documents must have been delivered to the Buyer:

6.8.1            copies of the corporate resolutions of the Seller and Company
with respect to this transaction; and

6.8.2            such other documents as the Buyer may reasonably request for
the purpose of (i) evidencing the accuracy of any of the Sellers’ and/or
Company’s representations and warranties, (ii) evidencing the performance by the
Seller and/or Company of, or the compliance by the Seller and/or Company with,
any covenant or obligation required to be performed or complied with by the
Seller and/or Company, (iii) evidencing the satisfaction of any condition
referred to in this Clause 6, or (iv) otherwise facilitating the consummation or
performance of any of the transactions contemplated by this Agreement; and

6.8.3             a registration rights agreement in respect of the  Common
Stock in the form and terms attached hereto.

6.9                               No Proceedings

Since the date of this Agreement, there must not have been commenced or
threatened against the Seller or the Company any claims or proceedings
(a) involving any challenge to, or seeking damages or other relief in connection
with, any of the transactions contemplated by this Agreement, or (b) that may
have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of such transactions.

6.10                        No Litigation Regarding Stock Ownership Or Sale
Proceeds

There must not have been filed any litigation asserting that any Person is the
holder or the beneficial owner of, or has the right to acquire or to obtain
beneficial ownership of, any stock of, or any other voting, equity, or ownership
interest in the Company.

7                 CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

The Seller’s obligation to sell the Shares and to take the other actions
required to be taken by the Seller at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Seller, in whole or in part).

17


--------------------------------------------------------------------------------


7.1                               Accuracy Of Representations

All of the Buyer’s representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), must have been accurate in all material respects as of the date
of this Agreement and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date.

7.2                               Buyer’s Performance

7.2.1.1            All of the covenants and obligations that the Buyer is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been performed and complied
with in all material respects.

7.2.1.2            The Buyer must have delivered each of the documents required
to be delivered by the Buyer pursuant to Clause 2.3.2.

7.3                               Release of TMT Construction Contract
Guarantees

TMT Co. Ltd. must have obtained either (i) a release from the Builder of its
obligations under the TMT Construction Contract Guarantees on terms reasonably
acceptable to it (to be procured by the provision by the Buyer in favour of the
Builder of replacement guarantees on the same terms and conditions) or (ii) in
the event that the Builder will not accept such replacement guarantees, a letter
of counter indemnity from the Buyer in respect of any liability it might incur
under such TMT Construction Contract Guarantees on terms reasonably acceptable
to it.  Buyer hereby acknowledges Buyer’s intent to offer the aforementioned
replacement guarantees to the Builder.

7.4                               Additional Documents

The Buyer must have caused the following documents to be delivered to Seller:

7.4.1.1            copies of corporate resolutions of Buyer with respect to this
transaction; and

7.4.1.2            such other documents as Seller may reasonably request for the
purpose of (i) evidencing the accuracy of any representation or warranty of
Buyer, (ii) evidencing the performance by Buyer of, or the compliance by Buyer
with, any covenant or obligation required to be performed or complied with by
Buyer, (iii) evidencing the satisfaction of any condition referred to in this
Clause 7, or (iv) otherwise facilitating the consummation of any of the
Contemplated Transactions.

7.5                               No Proceedings

Since the date of this Agreement, there must not have been commenced or
threatened against the Buyer, any claims or proceeding (a) involving any
challenge to, or seeking damages or other relief in connection with, any of the
transactions contemplated by this Agreement, or (b) that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with any of such
transactions.

18


--------------------------------------------------------------------------------


7.6                       Board representation

Buyer shall have undertaken the necessary steps to appoint up to 3 persons
nominated by Seller to be Directors of the Board of Buyer on terms and
conditions reasonably satisfactory to Buyer and Seller (which shall include, in
principle, agreement to procure the resignation of one such person as a Director
in the event that the holding of Common Stock by Seller or its Affiliate falls
below 30% of the entire issued and outstanding Common Stock of Buyer).  In the
event that Seller transfers Buyer’s Units to an unaffiliated third party in
sufficient quantity to reduce Seller’s holdings of Buyer’s Units by 9.9% or
greater, then Buyer shall undertake the necessary steps to appoint one
additional person nominated by Seller to be a Director of the Board of Buyer on
terms and conditions satisfactory to Buyer and Seller.

7.7        Financing

Buyer must have obtained secured debt financing from a conventional lender in
respect of the purchase of the Company hereunder and/or funding towards (i) any
payments due for reimbursement by Buyer pursuant to Clause 5.3 of this Agreement
and (ii) the further instalments of the Contract Price payable under each of the
Construction Contracts and Vendor Agreements, such funding in aggregate
anticipated to amount to at least $300 million, on such terms as are acceptable
to Buyer.

8                 GENERAL INDEMNITY

8.1                               Indemnity.

Subject to Clause 8.2, and in each case after the consummation of the
transactions contemplated by this Agreement, each Party (for the purposes of
this clause, the “indemnifying Party” hereby agrees to pay promptly or, as the
case may be, hold the other Party (the “indemnified Party”, which expression
shall include, its Affiliates, and its or their respective directors, officers,
employees and stockholders, harmless (on a full indemnity basis) and keep the
indemnified Party or indemnified Parties indemnified against any liability,
loss, charge, claim, demand, action, proceeding, damage, judgment, order or
other sanction, enforcement, penalty, fine, fee, commission, interest,
encumbrance, cost and expense of whatsoever nature which arises or is suffered
or incurred by or imposed on the indemnified Party (each a “Liability”) that
arises from (i) any breach of any representation or warranty given, made or
repeated by an indemnifying Party or in any certificate or other document given
or issued pursuant hereto, and (ii) any breach of any covenant or undertaking
made or given by an indemnifying Party in this Agreement. Provided that the
indemnifying Party shall not have any liability under this Clause unless the
aggregate amount of the Liabilities for which the indemnifying Party would be
liable under this Clause is greater than $100,000.

8.2                               Excluded Liabilities.

The indemnity contained in Clause 8.1 shall not extend to any Liability to the
extent that such Liability: (a) constitutes a cost which is expressly to be
borne by the indemnified Party under this Agreement or any document entered into
pursuant to the terms of this Agreement and in respect of which it has or they
have no right to reimbursement under any such document; (b) is caused by any act
or omission of the indemnified Party which constitutes (a) wilful or reckless
misconduct with (i) intent to cause damage or (ii) knowledge that damage would
probably result; or (b) unreasonable conduct on the part of the indemnified
Party with (i) intent to cause damage or (ii) knowledge that damage would
probably result; or (c) is caused by any failure on the part of the indemnified
Party to comply with any of its obligations under, or is caused by a breach by
the indemnified Party of an express warranty to indemnifying Party contained in
this Agreement.

19


--------------------------------------------------------------------------------


8.3                               Notice of Liabilities.

The indemnified Party shall: (a) notify the indemnifying Party in writing as
soon as practicable after receipt by the indemnified Party of notice of a
Liability (provided such notice is in writing).  Such notification to the
indemnifying Party from the indemnified Party shall give such details as the
indemnified Party then has and which are, in all the circumstances, reasonable
having regard to the contents of the notice of a Liability received by the
indemnified Party; and (b) notify the indemnifying Party of the indemnified
Party intention to pay or procure the payment of any moneys in respect of any
such Liability before any such payment is made.

8.4                               Action to defend Liabilities.

Following receipt of notice from the indemnified Party pursuant to Clause 8.3:
(a) the indemnifying Party shall be entitled to take (at its or their own cost)
such lawful and proper actions as it reasonably deems fit to defend or avoid any
liability arising in respect of a Liability and shall be entitled to take such
actions in the name of the indemnified Party; and (b) the indemnified Party
shall, at the cost of the indemnifying Party, do such acts as the indemnifying
Party may reasonably request with a view to assisting the indemnifying Party in
taking actions to defend or avoid any liability as referred to in paragraph (a)
of this Clause 8.4.

8.5                               Recovery and repayment.

If the indemnified Party shall recover from, or be paid by, any Person (other
than an indemnifying Party) any amount in respect of any payments paid or
discharged by an indemnifying Party in accordance with this Clause 8, the
indemnified Party shall pay to the indemnifying Party a sum equal to the value
of such recovered or paid amount.

8.6                               Subrogation.

Upon payment in full of any Liability by the indemnifying Party pursuant to this
Clause 8, the indemnifying Party without any further action, shall be subrogated
to any rights which the indemnified Party may have relating to such Liability.

8.7                               Extension of general indemnity.

The indemnities contained in this Clause 8 shall also extend to include all
costs of interest, legal fees and other amounts whatsoever suffered or incurred
by the indemnified Party in order to fund the satisfaction or discharge of any
Liability.

8.8                               Other security.

Each of the indemnities contained in this Clause 8 or otherwise contained in
this Agreement is in addition to, and not in substitution for, and shall not be
affected or prejudiced by, any other security, guarantee or indemnity now or
hereafter held by the indemnified Party.

8.9                               Survival of indemnities

Subject to the proviso to Clause 8.1, the indemnities by indemnifying Party in
favour of the indemnified Party in this Clause 8 shall continue in full force
and effect notwithstanding any breach of the terms of this Agreement by the
indemnified Party, the termination of this Agreement or any other circumstance
whatsoever.

20


--------------------------------------------------------------------------------


9                 MISCELLANEOUS

9.1                               Expenses

Irrespective of whether the Closing is effected, the Buyer shall pay all costs
and expenses that it incurs prior to the Closing, and the Seller shall pay all
costs and expenses that the Seller and/or Company and/or any of its Affiliates
(including Bluesky)  incurs prior to the Closing, including, but not limited to,
legal, accounting, financial advisory and investment banking fees and expenses,
with respect to the negotiation and execution of this Agreement and any other
documents or instruments to be executed and delivered pursuant hereto, and the
performance of any covenants to be performed by such Party and satisfaction of
any conditions to be satisfied by such Party which are contained herein or
therein. The provisions of this Clause 9.1 shall survive any termination of this
Agreement.

9.2                               Notices

Any notice, request, demand or other communication required or permitted to be
given to a Party pursuant to the provisions of this Agreement will be in writing
and will be effective and deemed given under this Agreement on the earliest of:
(a) the date of personal delivery, (b) the date of transmission by facsimile,
with confirmed transmission and receipt, (c) two (2) Business Days after deposit
with a nationally-recognized courier or overnight service such as Federal
Express or (d) the date of transmission by email, with confirmed transmission
and receipt.

9.3                               Entire Agreement

This Agreement, together with the Appendices annexed hereto, constitutes the
entire understanding and agreement by and among the Parties hereto with respect
to the subject matter hereof, and supersedes all prior written or oral
negotiations, agreements and understandings, whether express or implied, among
the Parties hereto.

9.4                               Amendments and Waivers

Except as otherwise set forth herein, any terms of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only by
an instrument in writing and signed by the Party against whom such amendment or
waiver is sought to be enforced.

No failure or delay by one Party in exercising any right or remedy provided by
law under or pursuant to this Agreement shall impair such right or remedy or
operate or be construed as a waiver or variation of it or preclude its exercise
at any subsequent time and no single or partial exercise of any such right or
remedy shall preclude any other or further exercise of it or the exercise of any
other right or remedy.

The rights and remedies of the Parties under or pursuant to this Agreement are
cumulative, may be exercised as often as such party considers appropriate and
are in addition to its rights and remedies under general law.

9.5                               Successors and Assigns

Neither this Agreement nor any rights hereunder may be assigned by any Party
without the prior written consent of the other Parties. This Agreement shall be
binding upon and

21


--------------------------------------------------------------------------------


shall inure to the benefit of the Parties hereto and their respective successors
and permitted assigns.

9.6                               Governing Law and Dispute Resolution

This Agreement shall be governed by, and construed and enforced in accordance
with the laws of New York and any dispute arising out of or in connection with
this Agreement shall be referred first to mediation as provided in Clause 9.7
below. If the Parties are unable to resolve the dispute through mediation, the
dispute shall be referred to arbitration in New York in accordance with Clause
9.8 below.

9.7                               Mediation

In the event of a dispute between the Parties, either Party may at any time
elect to refer the dispute to mediation by service on the other party of a
written notice (the “Mediation Notice”) calling on the other party to resolve
the dispute through mediation.

Upon receipt the Mediation Notice, the Parties, acting in good faith, shall
agree on a mediator within 14 calendar days of receipt of the Mediation Notice,
failing which on the application of either party a mediator will be appointed
promptly by the President/Chief Executive Officer of JAMS or any person that the
President/Chief Executive Officer may designate for that purpose. The mediation
shall be conducted in such place and in accordance with such procedure and on
such terms as the parties may agree, or in the event of disagreement, as may be
set by the mediator.

The mediation shall not affect the rights of either Party to seek such relief or
take such steps as is considered necessary to protect its interest.

Unless otherwise agreed or specified in the mediation terms, each party shall
bear its own costs incurred in the mediation and the parties shall share equally
the mediator’s costs and expenses.

The mediation process shall be without prejudice and confidential and no
information or documents disclosed during it shall be revealed to the
Arbitration Tribunal except to the extent that they are disclosable under the
law and procedure governing the arbitration.

9.8                               Arbitration

The arbitration shall be conducted in accordance with the United National
Commission on International Trade Law (UNCITRAL) Terms current at the time when
the arbitration proceedings are commenced. The reference shall be to three
arbitrators. A party wishing to refer a dispute to arbitration shall appoint its
arbitrator and send notice of such appointment in writing to the other party
requiring the other party to appoint its arbitrator within 14 calendar days of
that notice and stating that it will appoint its arbitrator as sole arbitrator
unless the other party appoints its own arbitrator and give notice that it has
done so within the 14 days specified. If the other party does not appoint its
own arbitrator and give notice that it has done so within the 14 days specified,
the party referring a dispute to arbitration may, without the requirement of any
further prior notice to the other party, appoint its arbitrator as sole
arbitrator and shall advise the party accordingly. The award of a sole
arbitrator shall be binding on both parties as if he had been appointed by
agreement.

Nothing herein shall prevent the parties agreeing in writing to vary these
provisions to provide for the appointment of a sole arbitrator.

22


--------------------------------------------------------------------------------


9.9                               Severability

If any term or any provision of this Agreement is invalid, illegal or incapable
of being enforced by any rule of Law or public policy, all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties hereto shall negotiate in good faith to modify
this Agreement so as to the effect the original intent of the Parties as closely
as possible in a mutually acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

9.10                        Titles and Subtitles

The Clause and Clause headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

9.11                        No Third Party Beneficiaries

Nothing in this Agreement, express or implied, shall create or confer on any
Person other than the Parties of their respective successors and permitted
assigns, and rights, remedies, obligations or liabilities, except for the
Indemnified Persons.

9.12                        Legal Fees

If any action at law or in equity is necessary to enforce or interpret the terms
of this Agreement or any other document or instrument to be executed or
delivered pursuant hereto, the prevailing Party shall be entitled to reasonable
legal fees, costs and disbursements in addition to any other relief to which
such Party may be entitled and any legal fees, costs or disbursements incurred
in enforcing such Party’s rights under this Clause 9.12.

9.13                        Interpretation

9.13.1                  Drafting

The Parties have jointly participated in the negotiation of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the Parties hereto and no
presumption or burden of proof will arise favoring or disfavoring any Party
hereto because of the authorship of any provision of this Agreement.

9.13.2                  References

The word “including” means “including, without limitation.” The words “this
Agreement,” “herein,” “hereof,” “hereunder” and words of similar importance
refer to this Agreement as a whole and not to any particular subdivision unless
expressly so limited. Words in the singular form will be construed to include
the plural and words in the plural form will be construed to include the
singular form,

23


--------------------------------------------------------------------------------


unless the context otherwise requires. Words importing one gender shall be
deemed to include the other gender.

9.14                        Counterparts

This agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument.

9.15                        Currency

All references in this Agreement to “Dollars” or $ shall mean United States
Dollars unless otherwise specifically indicated.

24


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized Representatives as of the date first above written.

F3 Fund

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nobu Su

 

 

Name: Nobu Su

 

Title: Director

 

 

 

 

 

 

Vantage Energy Services, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Paul A. Bragg

 

 

Name: /s/ Paul A. Bragg

 

Title: Chief Executive Officer / Director

 

 

 

 

 

 

Offshore Group Investments Limited

 

 

 

 

 

 

 

 

By:

/s/ Nobu Su

 

 

Name: Nobu Su

 

Title: Director

 

25


--------------------------------------------------------------------------------